IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42966

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 586
                                                )
       Plaintiff-Respondent,                    )   Filed: June 29, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
SECREITA DEE IVERSON,                           )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Darren B. Simpson, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Secreita Dee Iverson pled guilty to three counts of delivery of a controlled substance, I.C.
§ 37-2732(a)(1)(A), and two sentence enhancements for delivery of a controlled substance
within 1000 feet of a school, I.C. § 37-2739B(2). In exchange for her guilty pleas, additional
charges were dismissed. The district court sentenced Iverson to concurrent unified sentences of
twenty-seven years, with minimum periods of confinement of thirteen and one-half years.
Iverson filed an I.C.R 35 motion, which the district court denied. Iverson appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
1
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Iverson’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Iverson’s
Rule 35 motion is affirmed.




                                              2